11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Donald Davis,                                  * From the 259th District Court
                                                 of Jones County,
                                                 Trial Court No. 022544.

Vs. No. 11-13-00363-CV                         * October 29, 2015

Texas Department of Criminal                   * Memorandum Opinion by Wright, C.J.
Justice et al.,                                  (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.